NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL GONZALEZ,                                No. 19-16935

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01997-MCE-DB

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee,

and

VETERANS ADMINISTRATION, a U.S.
Government Agency; et al.,

                Defendants.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                              Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Daniel Gonzalez appeals pro se from the district court’s summary judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in his Federal Tort Claims Act (“FTCA”) action arising from his medical treatment

at a Department of Veterans Affairs hospital in California. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Sandoval v. County of Sonoma, 912

F.3d 509, 515 (9th Cir. 2018). We affirm.

      The district court properly granted summary judgment because Gonzalez

failed to submit expert medical evidence to support his medical malpractice claim

as required under California law. See Conrad v. United States, 447 F.3d 760, 767

(9th Cir. 2006) (FTCA actions are governed by the substantive law of the state in

which the alleged tort occurred); Powell v. Kleinman, 59 Cal. Rptr. 3d 618, 626

(Ct. App. 2007) (“Whenever the plaintiff claims negligence in the medical context,

the plaintiff must present evidence from an expert that the defendant breached his

or her duty to the plaintiff and that the breach caused the injury to the plaintiff.”);

Johnson v. Superior Court, 49 Cal. Rptr. 3d 52, 58 (Ct. App. 2006) (elements of

medical malpractice claim under California law).

      Contrary to Gonzalez’s contention, defendant United States was not required

to submit evidence to prevail in its motion for summary judgment. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (a Rule 56(c) motion may be granted

“regardless of whether the moving party accompanies its summary judgment

motion with affidavits”).




                                            2                                     19-16935
All pending motions and requests are denied.

AFFIRMED.




                                 3             19-16935